Opinión disidente emitida por la
Juez Asociada Señora Ro-dríguez Rodríguez,
a la que se une la Jueza Presidenta Señora Fiol Matta.
[NJulos y de ningún valor ni efecto, ahora ni en tiempo alguno, como si no hubiesen pasado jamás tales ac-*331tos, y se quitasen de en medio del tiempo [...](1)
La controversia ante la consideración de este Tribunal requiere determinar si, una vez un nombramiento geren-cial es declarado nulo, el empleado afectado tiene derecho a retener los aumentos salariales por mérito obtenidos du-rante la tenencia de sus puestos. Tal y como reconoce la Opinión mayoritaria, “[e]n nuestra casuística no encontra-mos un precedente que exprese y directamente atienda tal interrogante [...]”. Opinión mayoritaria, pág. 325.
Ante la falta de un precedente que resuelva la contro-versia planteada, una mayoría de este Tribunal opta por aplicar, con un automatismo extremo, los preceptos que ri-gen la nulidad absoluta en la contratación privada. Al pro-ceder de esta forma, no sólo se reproduce el razonamiento desvariado adoptado en González Segarra et al. v. CFSE, 188 DPR 252 (2013), sino que, además, se castiga arbitra-riamente a empleados públicos que, en base a criterios de productividad, eficiencia, orden y disciplina, fueron com-pensados por su desempeño. Por tal razón, estimo opor-tuno reafirmar mi postura en torno los nombramientos de estos servidores públicos y evaluar los posibles efectos de la nulidad en el contexto particular de este caso.
( — I
Los hechos que subyacen la controversia que hoy re-suelve este Tribunal se remontan a la anulación, por parte de la Administradora de la Corporación del Fondo del Se-guro del Estado, de 232 nombramientos realizados por me-dio del uso de convocatorias internas durante los periodos de 2001 a 2004 y de 2005 a 2008. Esta determinación ad-ministrativa fue confirmada por este Tribunal en González *332Segarra et al. v. CFSE, supra. En ese caso, mediante una interpretación desafortunada del Reglamento de Personal para los Empleados Gerenciales de la Corporación del Fondo del Seguro del Estado, se confirmó la nulidad de aquellos nombramientos a puestos gerenciales realizados en virtud de convocatorias internas. Declarados nulos los nombramientos en cuestión, los empleados fueron reasig-nados en sus puestos de carrera. No obstante, al ser reins-talados, se les denegó el aumento salarial correspondiente a los pasos por mérito que habían recibido mientras ocupa-ban los puestos gerenciales anulados.
Insatisfechos con tal denegatoria por parte de la Admi-nistradora, los empleados acudieron a la Junta de Apela-ciones de la CFSE (Junta). El 6 de julio de 2011, la Junta determinó que, a pesar de la nulidad de los nombramien-tos, “ [e] 1 aumento salarial recibido como paso por mérito ingresó y formó parte del patrimonio del empleado, sur-giendo de ahí en adelante un derecho a continuar recibién-dolo salvo que sea privado por justa causa y cumpliéndose con el debido proceso de ley”. (Enfasis suprimido). Apén-dice, págs. 230-231.
Luego de múltiples trámites procesales, el 24 de febrero de 2014, el Tribunal de Apelaciones confirmó tal determi-nación, concluyendo que, bajo el estado de derecho vigente al momento de otorgársele los aumentos salariales de pa-sos por mérito, los empleados tenían derecho a retener los mismos al ser reubicados a sus puestos de origen. Consi-guientemente, el Tribunal de Apelaciones afirmó que los aumentos obtenidos por los empleados mientras ocupaban sus respectivos puestos gerenciales constituían derechos adquiridos que habían ingresado a su patrimonio y forma-ban parte de éste.
Según se anticipó, la Opinión que hoy suscribe una ma-yoría revoca tanto la determinación de la Junta de Apela-ciones, como el dictamen del Tribunal de Apelaciones. Ese proceder se sostiene, principalmente, ciñendo la controver-*333sia a determinar “si un empleado unionado tiene derecho a retener aquellos aumentos por mérito que recibió mientras ocupaba un puesto gerencial que fue [...] declarado nulo”. Opinión mayoritaria, pág. 328. Al enmarcar así la contro-versia, el análisis de la mayoría se circunscribe a dirimir los efectos jurídicos de la nulidad absoluta sin una evalua-ción ulterior de la posible atemperación de esa normativa al ámbito del derecho público.
Por entender que la controversia ante nuestra considera-ción requería un escrutinio más riguroso de los intereses involucrados, y por estar convencida de que los nombra-mientos fueron realizados conforme a derecho, disiento del dictamen mayoritario. Después de todo, “[u]n sistema de in-validez, construido en un Derecho que encuentra su centro en el problema de la autonomía de los sujetos privados mal se presta a ser aplicado a un Derecho que encuentra su cen-tro en el problema de la dialéctica autoridad-libertad”.(2)
HH HH
El análisis esbozado en la Opinión que hoy suscribe una mayoría de este Tribunal levanta ciertas inquietudes rela-cionadas con las consecuencias jurídicas que acarrea la nu-lidad de una actuación administrativa. Tratándose de una situación táctica singular, en la que 232 empleados públi-cos confiaron de buena fe en la legalidad y validez de sus nombramientos o ascensos a puestos gerenciales, resulta conveniente matizar las consecuencias jurídicas de la nuli-dad en esta controversia en particular.
Al unirme a las expresiones disidentes del entonces Juez Presidente Señor Hernández Denton, en González Segarra, supra, asumí la postura de que era inconcebible anular los puestos de trabajo de estos empleados en base a una inter-*334pretación en extremo restrictiva de las disposiciones regla-mentarias aplicables. La única razón que se adujo, en aquel momento, para decretar la nulidad de los nombramientos en cuestión, fue la falta de cumplimiento con lo que la mayoría interpretó como un requisito técnico insoslayable; específi-camente, el uso de una convocatoria abierta. Es decir, en ningún momento se cuestionaron las cualificaciones de los empleados, ni sus ejecutorias mientras ocuparon los puestos anulados. De hecho, los aumentos por mérito que éstos reci-bieron evidencian que su desempeño fue reconocido como excelente o superior, según lo requerido para la concesión de un aumento salarial por mérito.
Según se infiere de los documentos que obran en el expe-diente, los empleados recurridos sometieron sus respectivas solicitudes de empleo para competir en los puestos anuncia-dos mediante la convocatoria interna. Asimismo, sus cuali-ficaciones fueron evaluadas por la Oficina de Recursos Hu-manos y los empleados participaron de un proceso de entrevistas y evaluación que resultó en sus nombramientos. Cabe destacar que, durante este trámite, no hubo indicio alguno de irregularidad y los empleados asumieron sus puestos bajo la premisa de que habían cumplido con todos los requisitos reglamentarios correspondientes. Consiguien-temente, luego de cumplir con el periodo probatorio para sus respectivos puestos, los empleados se convirtieron en emple-ados gerenciales de carrera permanentes. No es hasta el 2010 —más de nueve años después de la concreción de al-gunos de estos nombramientos— que los empleados fueron notificados de la nulidad de éstos por la Administradora del CFSE. En aquel momento, conforme a lo señalado por el foro apelativo intermedio, “los recurridos no fueron adverti-dos por la CFSE de que los aumentos salariales obtenidos mediante pasos por mérito serían eliminados. Tampoco se les proveyó razones para ello, ni vista informal sobre esta acción”. (Énfasis suprimido). Apéndice, pág. 51.
*335Hoy, una mayoría, acusando un rigor dogmático e invo-cando los efectos jurídicos de un decreto de nulidad radical, priva injustamente a estos empleados de aumentos salaria-les otorgados conforme a derecho. Según se expone en la Opinión mayoritaria, durante la permanencia en sus res-pectivos puestos gerenciales, los empleados estuvieron suje-tos a los rigores del Sistema de Evaluación y Motivación de Recursos Humanos adoptado por la CFSE, cuyo objetivo principal fue propiciar el desarrollo de los empleados me-diante la utilización de criterios objetivos para evaluar su desempeño. Véase Corporación del Fondo del Seguro del Es-tado, Sistema de Evaluación y Motivación de Recursos Hu-manos: Pasos por Mérito, Personal Gerencial de Carrera, Apéndice, pág. 258. Estos aumentos se dieron en virtud de un reconocimiento a su rendimiento profesional que abarcó criterios de desempeño, liderato, productividad, eficiencia, asistencia, puntualidad y otras aportaciones hechas por los empleados al desarrollo de la corporación.
La incongruencia del razonamiento mayoritario, estriba en la impropiedad de emplear el término “nulidad abso-luta”, con la significación que a éste se le asigna usual-mente en la contratación privada, para concluir que “una vez los puestos gerenciales fueron decretados nulos, tanto el puesto como los beneficios inherentemente atados al mismo, concluyeron y para todos los efectos prácticos nunca existieron”. Opinión mayoritaria, pág. 329. Esta afirmación categórica pasa por alto una realidad innega-ble: los empleados cuyos puestos fueron declarados nulos, en efecto, ocuparon éstos durante años; generaron los sa-larios correspondientes; cumplieron con los deberes y res-ponsabilidades inherentes a éstos, y recibieron, en recono-cimiento de sus ejecutorias, aumentos salariales por mérito. (3)
En el pasado, al examinar los efectos de la nulidad en el ámbito del derecho público, hemos reconocido que la doc-trina civilista contempla supuestos de nulidad parcial *336como “técnica de pervivencia de un negocio en cuyo conte-nido fundamental no incide la imputación de su parte nula, o, incidiendo, no impide que el conjunto negocial no afec-tado perviva con consistencia suficiente”. (Citas omitidas). McCrillis v. Aut. Navieras de P.R., 123 DPR 113, 135 (1989). Así, por ejemplo, se podría plantear que un decreto de nulidad de una actuación administrativa en particular no necesariamente afecta la existencia y validez de actua-ciones posteriores, que bien podrían tener una relación se-cuencial con la actuación presuntamente nula. Según este supuesto, la nulidad del acto inicial no se extendería auto-máticamente a actos posteriores que se rigen por otro tipo de reglamentación.
Esta distinción entre nulidad completa y nulidad par-cial “parte de la premisa de la divisibilidad del contenido del negocio, de sus disposiciones o cláusulas”. E.A. Zan-noni, Ineficacia y nulidad de los actos jurídicos, Buenos Aires, Editorial Astrea, 1986, pág. 159. Asimismo, Garrido Falla destaca que “hay que entender la posibilidad de la nulidad parcial de los negocios jurídicos, lo que supone la validez de aquella parte del negocio que no está afectada de vicio”. F. Garrido Falla, Los motivos de impugnación del acto administrativo, VI (Núm. 17) Rev. Adm. Púb. 10,17 esc. 4 (1955). En lo que respecta al acto administrativo, Garrido Falla propone que la sanción de nulidad absoluta dispuesta por el Artículo 4 del Código Civil español, equivalente a nuestro Artículo 4, no debe aplicarse. Explica que, “cuando la [administración actúa, el papel que juega en el Derecho público el tema de las nulidades absolutas tiene que ser ne-cesariamente [...] completamente diferente”. Id., pág. 19.
*337( — I H — I HH
En este caso, realizar una distinción conceptual entre la nulidad en el ámbito del Derecho privado y la ineficacia de una actuación administrativa que es declarada nula, con-llevaría, a mi entender, reconocerle a los empleados cuyos nombramientos fueron declarados nulos el derecho a rete-ner los aumentos salariales por mérito obtenidos al am-paro de un sistema comprensivo de evaluación de su desempeño. Por entender que los hechos ante nuestra con-sideración ameritaban tal distinción, confirmaría tanto la determinación administrativa como el dictamen del Tribunal de Apelaciones. Consecuentemente, disiento del proce-der mayoritario.

 Real Decreto de Fernando VII derogando la Constitución (Valencia, 4 de mayo de 1814).


 M.S. Gianninni, Lezioni di diritto amministrativo, Milán, Giuffré Editore, Vol. I, 1950, pág. 384, citado en F. Garrido Falla, Los motivos de impugnación del acto administrativo, VI (Núm. 17) Rev. Adm. Púb. 10, 18 (1955).


 En cuanto a esto, aun en el ámbito del derecho privado, Borrell y Soler comenta que
*336“[...] decir que un contrato es inexistente convida a prescindir de él en absoluto; a prescindir de él como si jamás llegase a tener ninguna influencia en el orden jurídico; como si no pudiere producir efectos; como si no ofreciera peligro alguno. Y, sin embargo, tales contratos inexistentes pueden producir y a menudo producen efectos y pueden perjudicar. Los contratos llamados inexistentes no son fuegos de artificio que alumbran un momento el espacio, para desaparecer inmediatamente, ni son como estatuas de hielo que se deshacen solas. A.M. Borrell y Soler, Nulidad de los actos jurídicos según el Código Civil español, Barcelona, Ed. Bosch, 1947, pág. 8.